DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a) (2) as being unpatentable by Zhou (U.S. Patent 11,076,938 B2).
Re Claim 1, Zhou teaches a visual dental irrigator (referred to as a visual oral cleaning tool, Col. 1, lines 34-35) comprising: 
a casing (1) (taught as a housing (part 54-2) in Col. 10, lines 1-4), and shown in Reproduced Fig. 1 below);
a water tank (2) detachably mounted on one end of the casing (1) (taught as a pressure vessel (part 54) detachably mounted near the end, Col. 10, lines 17-20, and shown in Reproduced Fig. 1); 
a cleaning head (3) mounted on the other end of the casing (1) (taught as spray head (part 51), Col. 9, lines 1-3, and shown in Reproduced Fig. 1); 
a camera (4) mounted on one end of the casing (1) adjacent to the cleaning head (3)(referred to as a viewing system and a camera system, Col. 10, lines 52-55, and shown in Reproduced Fig. 1) ;
a flow amount control assembly (5) provided inside the casing (1) and connected between the cleaning head (3) and the water tank (2) (taught as spray gun (part 52), which includes a flow channel (52-1) and a housing (part 52-2), Col. 9, lines 18-20, and connected between cleaning head and water tank, as shown in Reproduced Fig. 1);
a control motherboard (6) (taught as a circuit system, which is part of the viewing system with the camera, Col. 9, lines 52-55) electrically connected to the camera (4) and the flow amount control assembly (5) (the examiner notes that Zhou teaches that the operation button (i.e. control switch) is arranged on the spray gun to control the spray of fluid); 
a communication module  (taught as video data processing and output system (part 24-1-2) of camera system, Col. 9, lines 56-58) provided on the control motherboard (6) for information transmission; and
an operation button (7) (taught as control switch, Col. 9, line 10, and shown in Reproduced Fig. 1) and a power source (8) electrically connected to the control motherboard (6) (the examiner notes that Zhou teaches the power supply system and switch are connected through the circuit system).
Re Claim 7, Zhou teaches the visual dental irrigator disclosed in the rejection of Claim 1, wherein an indicator light (9) (taught as a status light (part 26-1), Col. 29, line 65), electrically connected to the control motherboard (6) is further provided at one side of the casing (1) (the examiner notes that Zhou teaches the status light (part 26-1) as a part of the operation button, specifically the physical switch (part 26) as shown in Reproduced Figs. 3, on one side of the casing). 

    PNG
    media_image1.png
    715
    696
    media_image1.png
    Greyscale
 

Reproduced Fig. 1 Multifunctional Visual Oral Cleaning Instrument (Zhou)




    PNG
    media_image2.png
    844
    906
    media_image2.png
    Greyscale

Reproduced Fig. 2 Multifunctional Visual Oral Cleaning Instrument (Zhou)

    PNG
    media_image3.png
    1000
    1065
    media_image3.png
    Greyscale

Reproduced Figs. 3 Multifunctional Visual Oral Cleaning Instrument (Zhou)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Patent 11,076,938 B2)
 2, Zhou teaches the visual dental irrigator disclosed in the rejection of Claim 1, wherein the flow amount control assembly (5) comprises:
a connecting cavity (51) (taught as a connecting tube 55, Col. 12, lines 16-23);
a water inlet pipe (52) (taught as water inlet system (part 542-21-1), Col. 11, lines 31-37 and shown in Reproduced Fig. 3) assembled on a water inlet end of the connecting cavity (51) and connected to the water tank (2); 
a water outlet pipe (53) (taught as water discharge system (part 542-21-3) Col. 11, lines 31-34, and shown on Reproduced Fig. 4) assembled on a water outlet end of the connecting cavity (51) and connected to the cleaning head (3); and 
a driving assembly (56) (see Reproduced Figs. 3 and 5) assembled at one end of the connecting cavity (51) (i.e. connecting cavity/tube (part 55) on Reproduced Figs. 3), wherein a water inlet check valve (54) (taught as a front check valve part (541-1-1), Col. 10, lines 24-27, and shown in Reproduced Figs. 5) is provided at the water inlet end, and a water outlet check valve (55) (taught as a rear check valve (part 541-1-2), Col. 10, lines 24-28, and shown in Reproduced Figs. 5)  is provided at the water outlet end.

    PNG
    media_image4.png
    896
    977
    media_image4.png
    Greyscale
Although Zhou is silent of a connecting cavity provided in casing (1), it would be well known in the art to encase structural and functional components such as the connecting cavity within the casing for the purposes of protecting said components from external forces or damage. 
Reproduced Fig. 4 Multifunctional Visual Oral Cleaning Instrument (Zhou)

    PNG
    media_image5.png
    615
    990
    media_image5.png
    Greyscale

Reproduced Figs. 5 Multifunctional Visual Oral Cleaning Instrument (Zhou)
Re Claim 8, Zhou teaches the visual dental irrigator disclosed in the rejection of Claim 1, wherein a charging interface (10) (taught a sealed charging interface (part 25-3), Col. 5, lines 35-36; the examiner notes that this is part of the control motherboard, i.e. circuit system (part 25) which is connected to the electrically connected to the power source (8) is provided at one side of the casing (1) (shown on Reproduced Figs. 4).
Although Zhou is silent of a waterproof rubber plug is disposed on the charging interface (10), Zhou teaches the a sealed charging interface (Col. 5, lines 35-37), as well as alternative waterproof options, including waterproof lens (Col. 19, lines 15-16) for the camera and waterproof oral viewer component for improved cleaning and operation (i.e. Col. 7, lines 34-35). Furthermore, it would be well known in the art to include additional waterproof components, such as a waterproof rubber plug for the purpose of protecting the structure and ensuring the functionality of the charging of the visual dental irrigator. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Patent 11,076,938 B2) in view of Yuan et al. (U.S. Publication 2020/0214814 A1, hereby referred to as “Yuan”).
Re Claim 3, the claimed invention of Zhou is disclosed in the rejection of Claim 2 above. Additionally, Zhou discloses the visual dental irrigator according to Claim 2, wherein the driving assembly (56) (shown in Reproduced Figs. 3 and 5) comprises:
a piston body (565) (taught as a piston (part 541-4), Col. 10, lines 27-28, and shown in Reproduced Figs. 5) slidingly mounted in the connecting cavity (51) and sleeved on the piston rod (564). 
However, Zhou is silent of a visual dental irrigator according to Claim 2, wherein the driving assembly comprises:
a driving motor (561) mounted in the casing (1); 
a driving gear (562) provided on an output shaft of the driving motor (561); 
a gear seat (563) rotatably mounted on the casing (1) and engaging with the driving gear (562); 
a piston rod (564) eccentrically mounted on the gear seat (563); and 
wherein a limiting hole (5641) is provided at an end of the piston rod (564), and a limiting pin (566) assembled with the piston body (565) is inserted through the limiting hole (5641).
Yuan teaches a similar configuration of the claimed invention, i.e. a dental irrigator, wherein the driving assembly (56) (represented as Reproduced Fig. 6) comprises:
a driving motor (561) mounted in the casing (1) (taught as rotary motor (part 1121) on page 2, paragraph [0030], and shown in Reproduced Fig. 6 below); 
a driving gear (562) (taught as cylindrical gear element (part 11221) page 3, paragraph [0030], shown on Reproduced Fig. 6) provided on an output shaft of the driving motor (561); 
a gear seat (563) (Although part is not disclosed by Yuan, the examiner notes that the gear seat is present in the driving assembly shown on Reproduced Fig. 6) on the casing (1) and engaging with the driving gear (562); 
a piston rod (564) (taught as a bevel gear element (part 11222) on page 3, paragraph [0030] , and shown on Reproduced Fig. 6) eccentrically mounted on the gear seat (563); and 
a piston body (565) (taught as a piston (part 1123) on page 2, paragraph [0030] and shown in Reproduced Fig. 6) and sleeved (shown as piston sleeve (part 1124) on Reproduced Fig. 6) on the piston rod (564), wherein a limiting hole (5641) is provided at an end of the piston rod (564), and a limiting pin (566) assembled with the piston body (565) is inserted through the limiting hole (5641) (Although a limiting hole and limiting pin are not explicitly taught by Yuan, the examiner notes that the components are present in Reproduced Fig. 6 annotated within the square outline. Additionally, Yuan teaches that one end of the connecting rod is hingedly connected to the piston rod, while the other end is hingedly connected to the piston, thus forming a crank-connecting rod mechanism such that the rotation of the slidingly mounted in the connecting cavity (51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Zhou to modify the driving assembly to include a driving motor as a driving source and mechanism to adjust the pressure and discharge of water, interconnected with the existing piston, as well as additional, necessary piston components (i.e. piston body, rod, limiting hole and limiting 
    PNG
    media_image6.png
    712
    978
    media_image6.png
    Greyscale
pin) to allow the effective water flow within the irrigator. 

Reproduced Fig.6 Portable Teeth Cleaning Apparatus (Yuan)

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Patent 11,076,938 B2) in view of Snyder et al. (U.S. Publication 2004/0209222 A1, hereby referred to as “Snyder”).
Re Claim 4, the claimed invention of Zhou is disclosed in the rejection of Claim 2 above. Although Zhou teaches a fixing member as a “connecting and fixing mechanism” between the front end of the visual wherein a first fixing member (11) and a second fixing member (12) are provided in the casing (1) for assembling the driving assembly (56) and the connecting cavity (51).
Snyder teaches a similar configuration of the dental irrigator, wherein a first fixing member (11) (taught as a motor/gear support member (part 146), page 4, paragraph [0059], and shown in Reproduced Fig. 7 below) is provided in the casing (1) for assembling the driving assembly (56) (the examiner notes the motor/gear support member, i.e. first fixing member, attaches the motor within the body, i.e. casing, of the oral irrigator to maintain alignment of the motor and gears, Col.4, paragraph [0059]). However, Snyder is silent to a second fixing member (12) …provided in the casing (1) for assembling…the connecting cavity (51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Zhou to incorporate fixing or support members in the irrigator casing, especially one for the driving assembly (which includes the motor) as taught by Snyder in order to maintain the necessary alignment of the motor and gear components for the irrigator to function properly. Although Zhou and Snyder are silent of a second fixing member provided in the casing for the connecting cavity, it is well known in the art to incorporate additional support or fixing members, such as a second member to the connecting cavity, in order to maintain the orientation needed for the irrigator to function 
    PNG
    media_image7.png
    827
    977
    media_image7.png
    Greyscale
properly.
Reproduced Fig.7 Hand Held Oral Irrigator (Snyder)

Re Claim 5, the claimed invention of Zhou is disclosed in the rejection of Claim 1 above. Additionally, Zhou teaches a connecting member as a “connecting and fixing mechanism” between the 
However, Zhou is silent of the visual dental irrigator according to Claim 1, further comprising: 
a first connecting member (13) disposed between the casing (1) and the water tank (2); and a second connecting member (14) provided between the casing (1) and the cleaning head (3), wherein a first waterproof ring (131) is provided on the first connecting member (13), and a second waterproof ring (141) is provided on the second connecting member (14).
Snyder teaches a similar configuration of the dental irrigator, further comprising: 
a second connecting member (14) (taught as a tip securing mechanism (part 92), shown in Reproduced Fig. 7) provided between the casing (1) and the cleaning head (3) (the examiner notes that Snyder teaches the tip securing mechanism, i.e. the second connecting member, is included in the casing, i.e. body (part 52), to releasably secure different tips, i.e. different cleaning heads, to the casing, page 3, paragraph [0055]), wherein a first waterproof ring (131) is provided (the examiner notes that Snyder teaches O-rings for inlet and outlet ports within the dental irrigator, in order to form fluid tight seals, page 4, paragraph [0066]).
However, Snyder is silent of a first connecting member (13) disposed between the casing (1) and the water tank (2), wherein a first waterproof ring (131) is provided on the first connecting member (13), and a second waterproof ring (141) is provided on the second connecting member (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Zhou to incorporate connecting members in the irrigator casing, especially one between the cleaning head and casing as taught by Snyder, in order to detachably secure the components for the irrigator to function properly. Although Zhou and Snyder are silent of a first connecting member disposed between the casing and water tank, and a first waterproof ring provided on the first connecting member and a second waterproof ring provided on the second connecting member, it is well known in the art to incorporate additional connecting members, such as a connecting member between the casing and water tank to further secure the inner components of the irrigator, as well as provide the respective seal (i.e. waterproof) rings to said connecting members to provide fluid tight seals and prevent unwanted spilling and leaking of water. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Patent 11,076,938 B2) in view of Shalev (U.S. Publication 2012/0183926 A1).
Re Claim 6, the claimed invention of Zhou is disclosed in the rejection of Claim 1 above. However, Zhou is silent of a visual dental irrigator according to Claim 1, wherein a gravity ball (521) is provided at one end of the water inlet pipe (52).
Shalev teaches a dental invention within the same field of endeavor of a visual dental irrigator, a similar configuration of the claimed invention, wherein a gravity ball (521) is provided at one end of the water inlet pipe (52) (the examiner notes that Shalev teaches a gravity ball represented as a small weight (part 17B) installed at a distal end of a feed tube, i.e. water inlet pipe, page 4, paragraph [0040]. Additionally, Shalev teaches that the installation of the gravity ball is to ensure the distal end remains submerged in the liquid apparatus, and thus maintain pressure regulation within the apparatus, page 5, paragraph [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Zhou to install a small weight (i.e. gravity ball) the water inlet pipe as taught .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772